Exhibit 99.2 2nd Quarter Presentation March 2, 2011 1 Participants Steven E. Nielsen President & Chief Executive Officer H. Andrew DeFerrari Chief Financial Officer Richard B. Vilsoet General Counsel 2 Forward-Looking Statements and Non- GAAP Information Forward-Looking Statements and Non- GAAP Information Fiscal 2011 second quarter results are unaudited. This presentation contains “forward-looking statements” which are statements relating to future events, future financial performance, strategies, expectations, and competitive environment.Words such as “believe,” “expect,” “anticipate,” “estimate,” “intend,” “forecast,” “may,” “should,” “could,” “project” and similar expressions, as well as statements in future tense, identify forward looking statements. You should not read forward looking statements as a guarantee of future performance or results.
